Citation Nr: 1035397	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  09-50 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim for entitlement to service connection for right great toe 
injury, and if so, whether the claim should be granted.


REPRESENTATION

Veteran represented by:	State of Vermont Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1945 to February 
1947.  He also served in the Army Reserve from July 1951 to 
November 1960.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in White 
River Junction, Vermont, which, in pertinent part, found that new 
and material evidence had not been submitted to reopen the claim.

The Veteran provided testimony before the undersigned Acting 
Veterans Law Judge during a videoconference hearing in August 
2010.  A transcript is of record.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran claims that he sustained a right great toe injury in 
July 1951 and that he was treated at the hospital at Ft. Belvoir 
at that time.  His service in the Army Reserve from July 1951 to 
November 1960 was confirmed by the National Personnel Records 
Center (NPRC) in July 1993.  The record reflects that the RO 
requested the Veteran's active duty in-patient clinical records 
at DeWitt Army Hospital, Ft. Belvoir, from July 1951 to January 
1952.  In September 2007, a response to the request indicated 
that the records sought were found to be a part of the Veteran's 
personnel records destroyed in a 1973 fire.  However, the RO 
noted that records from 1951 to 1960 were not considered to be 
fire-related.  

The record does not demonstrate that emergency room and clinical 
records from the hospital at Ft. Belvoir, as separate from the 
Veteran's individual treatment records, have been requested or 
obtained.  As the records may contain evidence relevant to the 
Veteran's claim, they must be obtained.  If VA requests records 
from a Federal Agency, those efforts must continue until the 
records are obtained or it is reasonably certain that the records 
are unavailable or further efforts would be futile.  38 U.S.C.A. 
§ 5103A(b)(3) (West 2002).  Therefore, further attempts to verify 
the Veteran's service and to procure the entirety of his service 
records are required.

If after continued efforts to obtain the records, VA concludes 
that it is reasonably certain they do not exist or further 
attempts would be futile, VA must provide notice of the 
unavailability of the records according to the procedures 
outlined in 38 C.F.R. § 3.159 (e) (2009).  

In this regard, the Board notes that service connection may be 
granted for disability resulting from disease or injury incurred 
in or aggravated while performing active duty training (ACDUTRA) 
or injury incurred or aggravated by inactive duty training 
(INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 
2002).  Therefore, the request for records need not be solely for 
active duty records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Request copies of all emergency room and 
clinical records from the hospital at Ft. 
Belvoir from July to August 1951 that show 
treatment of this Veteran (note that NPRC 
stores clinical records separately from 
individual treatment records, so the request 
must specify that clinical records rather 
than individual records are being sought).  
All attempts to procure such records should 
be documented and all procedures outlined in 
38 C.F.R. § 3.159 must be followed.

2.  If the benefits sought on appeal remain 
denied, issue a supplemental statement of the 
case before the claims file is returned to 
the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



